                Case 17-11160-JKO        Doc 101     Filed 07/15/19      Page 1 of 1



                                                   UNITED STATES BANKRUPTCY COURT
                                                   SOUTHERN DISTRICT OF FLORIDA

IN RE:                                             CASE NO. 17-11160-BKC-JKO
                                                   CHAPTER 13
LINDA LOU OWENS-WHITFIELD
______________________________/

           DEBTOR’S MOTION TO MODIFY PLAN AND CONFIRM MODIFIED PLAN

          COMES NOW the Debtor, LINDA LOU OWENS-WHITFIELD, by and through her
undersigned attorney, and herein moves this court to confirm the Fourth Modified Chapter 13
Plan and would state:
          1. The Debtor seeks to modify her plan to account for the arrearages reflected in the
Notice of Delinquency filed by the Trustee on June 12, 2019
          2. The Debtor became delinquent in her payments under the Plan due to the fact that
one of her tenants vacated the rental property and she it took her two (2) months to secure a
new tenant.
          3. No creditor would be prejudiced in that the Debtor has paid $18,378.56 into the plan
as of July 15, 2019 and is now current under the Fourth Modified Chapter 13 Plan attached
hereto.
          4. The Debtor agreed to pay the undersigned attorney the sum of $525.00 for this
motion.
          WHEREFORE, the Debtor prays that this court grant the relief requested based upon the
aforementioned grounds.
Dated: July 15, 2019                               LAW OFFICES OF MICHAEL H. JOHNSON
                                                   Attorneys for Debtor(s)
                                                   3601 W. Commercial Blvd., Suite 31
                                                   Ft. Lauderdale, FL 33309
                                                   (954) 535-1131

                                                   By:_/s/ Michael H. Johnson_____
                                                      Michael H. Johnson
                                                      Florida Bar No. 0149543

                                                      I HEREBY CERTIFY THAT I AM ADMITTED TO THE BAR OF
                                                      THE UNITED STATES DISTRICT COURT FOR THE
                                                      SOUTHERN DISTRICT OF FLORIDA AND I AM IN
                                                      COMPLIANCE WITH THE ADDITIONAL QUALIFICATIONS
                                                      TO PRACTICE IN THIS COURT SET FORTH IN LOCAL
                                                      RULE 2090-1(A).
